                 1   Bruce E. Disenhouse, SBN 078760
                     DISENHOUSE LAW APC
                 2   3833 Tenth Street
                     Riverside, California 92501
                 3   T: 951-530-3710
                     F: 951-543-4239
                 4   E: bruce@disenhouselaw.net
                 5   Attorneys for Defendants COUNTY OF RIVERSIDE, CHAD BIANCO, HAROLD
                     REED, AMIR KHODR, MICHAEL MONTEON, JAMES PARKS and BRIAN
                 6   KELLY
                 7

                 8                         UNITED STATES DISTRICT COURT
                 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
            10

            11       BRYONTE VIRGIL,                   )        CASE NO.: 5:20-cv-01804-JGB-KK
                                                       )
            12                         Plaintiff,      )        Hon. Jesus G. Bernal
                                                       )
            13                                         )        STIPULATED PROTECTIVE ORDER
                     v.                                )
            14                                         )        NOTE CHANGES BY COURT
                     COUNTY OF RIVERSIDE, CHAD )
            15       BIANCO, individually, HAROLD )
                     REED, individually, and DOES 1-50,)
            16       Inclusive,                        )
                                                       )
            17                         Defendants.     )
                     ______________________________ )
            18

            19       1.    A.     PURPOSE AND LIMITATIONS
            20             Discovery in this action is likely to involve production of confidential,
            21       proprietary, or private information for which special protection from public
            22       disclosure and from use for any purpose other than prosecuting this litigation may be
            23       warranted. Accordingly, the parties hereby stipulate to and petition the Court to
            24       enter the following Stipulated Protective Order. The parties acknowledge that this
            25       Order does not confer blanket protections on all disclosures or responses to
            26       discovery and that the protection it affords from public disclosure and use extends
            27       only to the limited information or items that are entitled to confidential treatment
            28       under the applicable legal principles. The parties further acknowledge, as set forth in
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                             1
                                                     STIPULATED PROTECTIVE ORDER
                 1   Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
                 2   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                 3   that must be followed and the standards that will be applied when a party seeks
                 4   permission from the court to file material under seal.
                 5         B.     GOOD CAUSE STATEMENT
                 6         This action is likely to involve information for which special protection from
                 7   public disclosure and from use for any purpose other than prosecution of this action
                 8   is warranted. Such confidential and materials and information consist of, among
                 9   other things, information contained within a peace officer's personnel file and peace
            10       officer medical records, which information may not be disclosed without court order
            11       under state law, information otherwise generally unavailable to the public, or which
            12       may be privileged or otherwise protected from disclosure under state or federal
            13       statutes, court rules, case decisions, or common law. Accordingly, to expedite the
            14       flow of information, to facilitate the prompt resolution of disputes over
            15       confidentiality of discovery materials, to adequately protect information the parties
            16       are entitled to keep confidential, to ensure that the parties are permitted reasonable
            17       necessary uses of such material in preparation for and in the conduct of trial, to
            18       address their handling at the end of the litigation, and serve the ends of justice, a
            19       protective order for such information is justified in this matter. It is the intent of the
            20       parties that information will not be designated as confidential for tactical reasons and
            21       that nothing be so designated without a good faith belief that it has been maintained
            22       in a confidential, non-public manner, and there is good cause why it should not be
            23       part of the public record of this case.
            24       2.    DEFINITIONS
            25             2.1    Action: Bryonte Virgil v. County of Riverside, et al., Case No. 5:20-cv-
            26       01804-JGB-KK.
            27             2.2    Challenging Party: A Party or Non-Party that challenges the
            28       designation of information or items under this Order.
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                             2
                                                      STIPULATED PROTECTIVE ORDER
                 1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                 2   how it is generated, stored or maintained) or tangible things that qualify for
                 3   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
                 4   Good Cause Statement.
                 5          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                 6   their support staff).
                 7          2.5    Designating Party: A Party or Non-Party that designates information or
                 8   items that it produces in disclosures or in responses to discovery as
                 9   “CONFIDENTIAL.”
            10              2.6    Disclosure or Discovery Material: all items or information, regardless
            11       of the medium or manner in which it is generated, stored, or maintained (including,
            12       among other things, testimony, transcripts, and tangible things), that are produced or
            13       generated in disclosures or responses to discovery in this matter.
            14              2.7    Expert: A person with specialized knowledge or experience in a
            15       manner pertinent to the litigation who has been retained by a Part or its counsel to
            16       serve as an expert witness or as a consultant in this Action.
            17              2.8    House Counsel: Attorneys who are employees of a party to this Action.
            18       House Counsel does not include Outside Counsel of Record or any other outside
            19       counsel.
            20              2.9.   Non-Party: Any natural person, partnership, corporation, association or
            21       other legal entity not named as a Party to this action.
            22              2.10 Outside Counsel of Record: Attorneys who are not employees of a
            23       party to this Action but are retained to represent or advise a party to this Action and
            24       have appeared in this Action on behalf of that party or are affiliated with a law firm
            25       which has appeared on behalf of that party, and includes support staff.
            26              2.11 Party: Any party to this Action, including all of its officers, directors,
            27       employees, consultants, retained experts, and Outside Counsel of Record (and their
            28       support staffs).
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                             3
                                                     STIPULATED PROTECTIVE ORDER
                 1         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
                 2   Discovery Material in this Action.
                 3         2.13 Professional Vendors:         Persons or entities that provide litigation
                 4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                 5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                 6   and their employees and subcontractors.
                 7         2.14 Protected Material: Any Disclosure or Discovery Material that is
                 8   designated as “CONFIDENTIAL.”
                 9         2.15 Receiving Party: A Party that receives Disclosure or Discovery
            10       Material form a Producing Party.
            11       3.    SCOPE
            12             The protections conferred by this Stipulation and Order cover not only
            13       Protected Material (as defined above), but also (1) any information copied or
            14       extracted from Protected Materials; (2) all copies, excerpts, summaries, or
            15       compilations of Protected Material; and (3) any testimony, conversations, or
            16       presentations by Parties or their Counsel that might reveal Protected Material.
            17             Any use of Protected Material at trial shall be governed by the orders of the
            18       trial judge. This Order does not govern the use of Protected Material at trial.
            19       4.    DURATION
            20             Even after final disposition of this litigation, the confidentiality
            21       obligations imposed by this Order shall remain in effect until a Designating
            22       Party agrees otherwise in writing or a court order otherwise directs. Final
            23       disposition shall be deemed to be the later of (1) dismissal of all claims and
            24       defenses in this Action, with or without prejudice; and (2) final judgment herein
            25       after the completion and exhaustion of all appeals, rehearings, remands, trials,
            26       or reviews of this Action, including the time limits for filing any motions or
            27       applications for extension of time pursuant to applicable law.
            28       //
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                             4
                                                     STIPULATED PROTECTIVE ORDER
                 1   5.    DESIGNATING PROTECTED MATERIAL
                 2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                 3   Each Party or Non-Party that designates information or items for protection under
                 4   this Order must take care to limit any such designation to specific material that
                 5   qualified under the appropriate standards. The Designating Party must designate for
                 6   protection only those parts of material, documents, items or oral or written
                 7   communications that qualify so that other portions of the material, documents, items
                 8   or communications for which protection is not warranted are not swept unjustifiably
                 9   within the ambit of this Order.
            10             Mass, indiscriminate, or routinized designations are prohibited. Designations
            11       that are shown to be clearly unjustified or that have been made for an improper
            12       purpose (e.g., to unnecessarily encumber the case development process or to impose
            13       unnecessary expenses and burdens on other parties) may expose the Designating
            14       Party to sanctions.
            15             If it comes to a Designating Party’s attention that information or items that it
            16       designated for protection do not qualify for protection, that Designating Party must
            17       promptly notify all other Parties that it is withdrawing the inapplicable designation.
            18             5.2    Manner and Timing of Designations. Except as otherwise provided in
            19       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
            20       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
            21       under this Order must be clearly so designated before the material is disclosed or
            22       produced.
            23             Designation in conformity with this Order requires:
            24             (a)    for information in documentary form (e.g., paper or electronic
            25       documents, but excluding transcripts of depositions or other pretrial or trial
            26       proceedings), that the Producing Party affix at a minimum, the legend
            27       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
            28       contains protected material. If only a portion or portions of the material on a page
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                             5
                                                       STIPULATED PROTECTIVE ORDER
                 1   qualified for protection, the Producing Party also must clearly identify the protected
                 2   portion(s)(e.g., by making appropriate markings in the margins).
                 3         A Party or Non-Party that makes original documents available for inspection
                 4   need not designate them for protection until after the inspecting Party has indicated
                 5   which documents it would like copied and produced. During the inspection and
                 6   before the designation, all of the material made available for inspection shall be
                 7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                 8   documents it wants copied and produced, the Producing Party must determine which
                 9   documents, or portions thereof, qualify for protection under this Order. Then, before
            10       producing the specified documents, the Producing Party must affix the
            11       “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
            12       portion or portions of the material on a page qualified for protection, the Producing
            13       Party also must clearly identify the protected portions(s)(e.g., by making appropriate
            14       markings in the margins).
            15             (b)     for testimony given in depositions that the Designating Party identify
            16       the Disclosure or Discovery Material on the record, before the close of the deposition
            17       all protected testimony.
            18             (c)     for information produced in some form other than documentary and for
            19       any other tangible items, that the Producing Party affix in a prominent place on the
            20       exterior of the container or containers in which the information is stored the legend
            21       “CONFIDENTIAL.” If only a portion or portions of the information warrants
            22       protection, the Producing Party, to the extent practicable, shall identify the protected
            23       portion(s).
            24             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
            25       failure to designate qualified information or items does not, standing alone, waive
            26       the Designating Party’s right to secure protection under this Order for such materials.
            27       Upon timely correction of a designation, the Receiving Party must make reasonable
            28       //
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                             6
                                                     STIPULATED PROTECTIVE ORDER
                 1   efforts to assure that the material is treated in accordance with the provisions of this
                 2   Order.
                 3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                 4         6.1    Timing of Challenge. Any Party or Non-Party may challenge a
                 5   designation of confidentiality at any time that is consistent with the Court’s
                 6   Scheduling Order.
                 7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                 8   resolution process under Local Rule 37.1 et seq.
                 9         6.3    The burden of persuasion in any such challenge proceedings shall be on
            10       the Designating Party. Frivolous challenges, and those made for an improper
            11       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
            12       parties) may expose the Challenging Party to sanctions. Unless the Designating
            13       Party has waived or withdrawn the confidentiality designation, all parties shall
            14       continue to afford the material in question the level of protection to which it is
            15       entitled under the Producing Party’s designation until the Court rules on the
            16       challenge.
            17       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
            18             7.1    Basic Principles. A Receiving Party may use Protected Material that is
            19       disclosed or produced by another Party or by a Non-Party in connection with this
            20       Action only for prosecuting, defending or attempting to settle this Action. Such
            21       Protected Material may be disclosed only to the categories of persons and under the
            22       conditions described in this Order. When the Action has been terminated, a
            23       Receiving Party must comply with the provisions of section 13 below (FINAL
            24       DISPOSITION).
            25             Protected Material must be stored and maintained by a Receiving Party at a
            26       location and in a secure manner that ensures that access is limited to the persons
            27       authorized under this Order.
            28       //
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                             7
                                                     STIPULATED PROTECTIVE ORDER
                 1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
                 3   Receiving Party may disclose any information or item designated
                 4   “CONFIDENTIAL” only to:
                 5         (a)    The Receiving Party’s Outside Counsel of Record in this Action, as well
                 6   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                 7   to disclose the information for this Action;
                 8         (b)    The officers, directors, and employees (including House Counsel) of the
                 9   Receiving Party to whom disclosure is reasonably necessary for this Action;
            10             (c)    Experts (as defined in this Order) of the Receiving Party to whom
            11       disclosure is reasonably necessary for this Action and who have signed the
            12       “Acknowledgment and Agreement to be Bound” (Exhibit A);
            13             (d)    The court and its personnel;
            14             (e)    Court reporters and their staff;
            15             (f)    Professional jury or trial consultants, mock jurors and Professional
            16       Vendors to whom disclosure is reasonably necessary for this Action and who have
            17       signed the “Acknowledgement and Agreement to be Bound” (Exhibit A);
            18             (g)    The author or recipient of a document containing the information or a
            19       custodian or other person who otherwise possessed or knew the information;
            20             (h)    During their depositions, witnesses, and attorneys for witnesses, in the
            21       Action to whom disclosure is reasonably necessary provided: (1) the deposing party
            22       requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
            23       not be permitted to keep any confidential information unless they sign the
            24       “Acknowledgment and Agreement to be Bound” (Exhibit A), unless otherwise
            25       agreed by the Designating Party or ordered by the court. Pages of transcribed
            26       deposition testimony or exhibits to depositions that reveal Protected Material may be
            27       separately bound by the court reporter and may not be disclosed to anyone except as
            28       permitted under this Stipulated Protective Order; and
                     ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                            8
                                                     STIPULATED PROTECTIVE ORDER
                 1         (i)    any mediator or settlement officer, and their supporting personnel,
                 2   mutually agreed upon by any of the parties engaged in settlement discussions.
                 3   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                 4   PRODUCED IN OTHER LITIGATION
                 5         If a Party is served with a subpoena or a court order issued in other litigation
                 6   that compels disclosure of any information or items designated in this Action as
                 7   “CONFIDENTIAL,” that Party must:
                 8         (a)    Promptly notify in writing the Designating Party. Such notification
                 9   shall include a copy of the subpoena or court order.
            10             (b)    Promptly notify in writing the party who caused the subpoena or order
            11       to issue in the other litigation that some or all the material covered by the subpoena
            12       or order is subject to this Protective Order. Such notification shall include a copy of
            13       this Stipulated Protective Order; and
            14             (c)    Cooperate with respect to all reasonable procedures sought to be
            15       pursued by the Designating Party whose Protected Material may be affected.
            16             If the Designating Party timely seeks a protective order, the Party served with
            17       the subpoena or court order shall not produce any information designated in this
            18       action as “CONFIDENTIAL” before a determination by the court from which the
            19       subpoena or order issued, unless the Party has obtained the Designating Party’s
            20       permission. The Designating Party shall bear the burden and expense of seeking
            21       protection in that court of its confidential material and nothing in these provisions
            22       should be construed as authorizing or encouraging a Receiving Party in this Action
            23       to disobey a lawful directive from another court.
            24       9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
            25       PRODUCED IN THIS LITIGATION
            26             (a)    The terms of this Order are applicable to information produced by a
            27       Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
            28       produced by Non-Parties in connection with this litigation is protected by the
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                             9
                                                     STIPULATED PROTECTIVE ORDER
                 1   remedies and relief provided by this Order. Nothing in these provisions should be
                 2   construed as prohibiting a Non-Party from seeking additional protections.
                 3         (b)    If a Party is required, by a valid discovery request, to produce a Non-
                 4   Party’s confidential information in its possession, and the Party is subject to an
                 5   agreement with the Non-Party not to produce the Non-Party’s confidential
                 6   information, then the Party shall:
                 7                (1)    Promptly notify in writing the Requesting Party and the Non-
                 8         Party that some or all of the information requested is subject to a
                 9         confidentiality agreement with a Non-Party.
            10                    (2)    Promptly provide the Non-Party with a copy of the Stipulated
            11             Protective Order in this Action, the relevant discovery request(s), and a
            12             reasonably specific description of the information requested; and
            13                    (3)    Make the information requested available for inspection by the
            14             Non-Party, if requested.
            15             (c)    If the Non-Party fails to seek a protective order from this court within
            16       14 days of receiving the notice and accompanying information, the Receiving Party
            17       may produce the Non-Party’s confidential information responsive to the discovery
            18       request. If the Non-Party timely seeks a protective order, the Receiving Party shall
            19       not produce3 any information in its possession or control that is subject to the
            20       confidentiality agreement with the Non-Party before a determination by the court.
            21       Absent a court order to the contrary, the Non-Party shall bear the burden and expense
            22       of seeking protection in this court of its Protected Material.
            23       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
            24             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
            25       Protected Material to any person or in any circumstance not authorized under this
            26       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
            27       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
            28       to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                            10
                                                      STIPULATED PROTECTIVE ORDER
                 1   persons to whom unauthorized disclosures were made of all the terms of this Order,
                 2   and (d) request such person or persons to execute the “Acknowledgment and
                 3   Agreement to be Bound” that is attached hereto as Exhibit A.
                 4   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                 5   PROTECTED MATERIAL
                 6         When a Producing Party gives notice to Receiving Parties that certain
                 7   inadvertently produced material is subject to a claim of privilege or other protection,
                 8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                 9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
            10       may be established in an e-discovery order that provides for production without prior
            11       privilege review. Pursuant to Federal Rules of Evidence 502(d) and (e), insofar as
            12       the parties reach an agreement on the effect of disclosure of a communication or
            13       information covered by the attorney-client privilege or work product protection, the
            14       parties may incorporate their agreement in the stipulated protective order submitted
            15       to the court.
            16       12.   MISCELLANEOUS
            17             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
            18       person to seek its modification by the Court in the future.
            19             12.2 Right to Assert Other Objections. By stipulating to the entry of this
            20       Protective Order no Party waives any right it otherwise would have to object to
            21       disclosing or producing any information or item on any ground not addressed in this
            22       Stipulated Protective Order. Similarly, no Party waives any right to object on any
            23       ground to use in evidence of any of the material covered by this Protective Order.
            24             12.3 Filing Protective Material. A Party that seeks to file under seal any
            25       Protected Material must comply with Civil Local Rule 79-5. Protected Material may
            26       only be filed under seal pursuant to a court order authorizing the sealing of the
            27       specific Protected Material at issue. If a Party’s request to file Protected Material
            28       //
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                            11
                                                     STIPULATED PROTECTIVE ORDER
                 1   under seal is denied by the court, then the Receiving Party may file the information
                 2   in the public record unless otherwise instructed by the court.
                 3   13.   FINAL DISPOSITION
                 4         After the final disposition of this Action, as defined in paragraph 4, within 60
                 5   days of a written request by the Designating Party, each Receiving Party must return
                 6   all Protected Material to the Producing Party or destroy such material. As used in this
                 7   subdivision, "all Protected Material" includes all copies, abstracts, compilations,
                 8   summaries and any other format reproducing or capturing any of the Protected
                 9   Material. Whether the Protected Material is returned or destroyed, the Receiving
            10       Party must submit a written certification to the Producing Party (and, if not the same
            11       person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
            12       (by category, where appropriate) all the Protected Material that was returned
            13       destroyed and (2) affirms that the Receiving Party has not retained any copies,
            14       abstracts, compilations, summaries or any other format reproducing or capturing any
            15       of the Protected Material. Notwithstanding this provision, Counsel are entitled to
            16       retain an archival copy of all pleadings, motion papers, trial, deposition and hearing
            17       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
            18       reports, attorney work product, and consultant and expert work product, even if such
            19       materials contain Protected Material. Any such archival copies that contain or
            20       constituted Protected Material remain subject to this Protective Order as set forth in
            21       Section 4 (DURATION).
            22       //
            23       //
            24       //
            25       //
            26       //
            27       //
            28       //
                      ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                            12
                                                     STIPULATED PROTECTIVE ORDER
                 1   14.   Any violation of this Order may be punished by any and all appropriate
                 2   measures
                 3   including, without limitation, contempt proceedings and/or monetary sanctions.
                 4
                           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                 5
                     Date: May 6, 2021                             DISENHOUSE LAW APC
                 6

                 7
                                                                   /s/ Bruce E. Disenhouse

                 8

                 9
                                                                   BRUCE E. DISENHOUSE
                                                                   Attorney for Defendants
            10

            11
                     Date: May 6, 2021                             HARRIS & HAYDEN
            12

            13
                                                                   /s/ Herbert Hayden

            14

            15                                                     HERBERT HAYDEN
                                                                   Attorney for Plaintiff
            16

            17

            18                                            ORDER
            19             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
            20       Date: May 7, 2021
            21
                                                    __________________________________
            22
                                                           Hon. Kenly Kiya Kato
            23                                          United States Magistrate Judge
            24

            25

            26

            27

            28

                     ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                           13
                                                   STIPULATED PROTECTIVE ORDER
                 1                                        EXHIBIT A
                 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                 3        I, _________________________[print or type full name], of
                 4   __________________, [print or type full address], declare under penalty of perjury
                 5   that I have read in its entirety and understand the Stipulated Protective Order that
                 6   was issued by the United States District Court for the Central District of California
                 7   on   [date] in the case of [insert formal name of the case and the case number]. I
                 8   agree to comply with and to be bound by all the te1ms of this Stipulated Protective
                 9   Order and I understand and acknowledge that failure to so comply could expose me
            10       to sanctions and punishment in the nature of contempt. I solemnly promise that I
            11       will not disclose in any manner any information or item that is subject to this
            12       Stipulated Protective Order to any person or entity except in strict compliance with
            13       the provisions of this Order.
            14            I further agree to submit to the jurisdiction of the United States District Court
            15       for the Central District of California for the purpose of enforcing the terms of this
            16       Stipulated Protective Order, even if such enforcement proceedings occur after
            17       termination of this action. I hereby appoint [print or type full name] of_________,
            18       [print or type full address] as my California agent for service of process in
            19       connection with this action or any proceedings related to enforcement of this
            20       Stipulated Protective Order.
            21       Date: _________________________________________
            22       City and State where sworn and signed:
            23       ______________________________________
            24       Signature: ____________________________________________
            25       Printed Name: ____________________________________________
            26

            27

            28

                     ______________________________________________________________________________
DISENHOUSE LAW
     APC
                                                           14
                                                     STIPULATED PROTECTIVE ORDER
